Case 2:20-cv-05277-GW-SK Document 15 Filed 03/16/21 Page 1 of 1 Page ID #:179




                                                                 JS-6




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 JAISEN MAURICE LACOUNT,                CASE NO. 2:20-cv-5277-GW (SK)
                   Petitioner,
             v.                         JUDGMENT
 ATCHLEY,
                   Respondent.



      Pursuant to the Order Dismissing Petition for Lack of Prosecution, IT
IS ADJUDGED that this action is dismissed without prejudice.



DATED: March 16, 2021
                                         HON. GEORGE H. WU
                                         U.S. DISTRICT JUDGE
